Per curiam.
After conducting an investigation into a grievance, the Investigative Panel of the State Disciplinary Board found probable cause that James D. Arquitt violated Standards 4 (engaging in professional conduct involving dishonesty and fraud), 21 (refusing to withdraw from employment), 28 (revealing the confidences and secrets of a client), 30 (continuing employment in which his professional judgment was affected by his own interest), 45 (knowingly engaging in illegal conduct or conduct contrary to a disciplinary rule), 61 (failing to deliver funds to client), 63 (failing to promptly render appropriate accounts to client regarding funds), 65 (failing to account for trust property held in a fiduciary capacity), and 68 (failing to respond to disciplinary authorities) of Bar Rule 4-102 (d). The Investigative Panel issued and filed a Notice of Discipline recommending disbarment. Arquitt was personally served and has failed to file a timely Notice of Rejection. Bar Rule 4-208.3.
Accordingly, we order that James D. Arquitt is disbarred from the practice of law and that his name be removed from the roll of those individuals licensed to practice law in this state. Arquitt is reminded of his duties under Bar Rule 4-219 (c) to timely notify all clients of his inability to represent them, take all actions necessary to protect the interest of his clients, and certify to this court that he has satisfied the requirements of such rule.

Disbarred.


All the Justices concur.